Citation Nr: 1042267	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-17 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1982 to April 1996.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, 
in pertinent part, denied service connection for a chronic 
cervical strain.  

The issue was recharacterized to comport to the evidence of 
record.  

In March 2010, the Board remanded the Veteran's current claim for 
additional development.  

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a cervical spine 
disability.  

The March 2010 Board remand noted that the Veteran currently has 
a cervical spine disability and found that treatment records 
dated in May 1998 show an assessment of muscle sprain, neck, 
right shoulder and that a June 2009 VA examination report notes a 
diagnosis of cervical spine strain.  The Board remand instructed 
that a VA medical examination regarding the nature and etiology 
of the Veteran's cervical spine disability should be provided and 
a complete rationale must be provided for all medical opinions.  
Specifically, the examiner was asked to conduct a thorough 
examination and diagnose any and all disabilities related to the 
Veteran's cervical spine, and opine as to whether it is at least 
as likely as not that any currently diagnosed cervical spine 
disability had its onset during, or is otherwise related to, 
service.  
A VA examination was conducted in May 2010.  Following a physical 
examination, the Veteran was given a diagnosis of cervical 
strain, normal examination, and was noted to have neck pain 
associated with his diagnosis.  The examiner noted that the 
Veteran's examination was normal, and therefore with no findings 
of disability, his reported cervical strain condition is not 
related to military service.  

The May 2010 VA examiner diagnosed the Veteran with a cervical 
strain and then premised his opinion that the Veteran's cervical 
strain condition is not related to military service on the fact 
that the Veteran's examination was normal and there were no 
findings of disability.  A medical opinion based on an inaccurate 
factual premise is not probative.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  Thus, because the May 2010 VA examiner 
based his opinion on an inconsistent and contradictory factual 
basis regarding whether the Veteran currently has a cervical 
spine disability, a new VA medical examination must be provided.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159 (c).

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of the 
Veteran's claimed cervical spine disability.  
The examiner should conduct a thorough 
examination and diagnose any and all 
disabilities related to the Veteran's 
cervical spine.  

The examiner is to provide an opinion as to 
whether it is at least as likely as not that 
any currently diagnosed cervical spine 
disability had its onset during, or is 
otherwise related to, service.  

If not, the examiner is to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's cervical 
spine strain, which was diagnosed by the 
examiner conducting the June 2009 VA 
examination, had its onset during, or is 
otherwise related to, service.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner must note and 
discuss the Veteran's May 1998 VA treatment 
records and STRs.  A complete rationale must 
be provided for all opinions.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).  

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
the RO should issue a supplemental statement 
of the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
and allow an appropriate period of time for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


